PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov
                                                                                                           
In re Application of
:
Misfeldt			     	                 :				    
	
Application No.  16/057,752
:	DECISION ON PETITION
Filed:   August 7, 2018
:
Attorney Docket No. FLYTP002.C1


This is a decision on the renewed petition to withdraw the holding of abandonment under 37 CFR 1.181(a) filed on September 5, 2021.  

The petition under 37 CFR 1.181 is granted. 

This application was held abandoned July 15, 2020, after no reply was received to the non-final Office action mailed on April 14, 2020, which set forth a shortened statutory period for reply of three months from its mailing date. Extensions of time under 37 CFR 1.136(a) were available.  No response was received within the allowable period and the application became abandoned on July 15, 2020.  A Notice of Abandonment was mailed December 22, 2020.   Petitioner maintains that the notice of April 14, 2020, was not received.

When, as in this case petitioner is arguing that an Office communication was not received, petitioner must establish non-receipt of the Office communication in accordance with section 711.03(c) of the Manual of Patent Examining Procedure that requires the following:

A. Petition To Withdraw Holding of Abandonment Based on Failure To Receive Office Action 
In Delgar v. Schuyler, 172 USPQ 513 (D.D.C. 1971), the court decided that the Office should mail a new Notice of Allowance in view of the evidence presented in support of the contention that the applicant’s representative did not receive the original Notice of Allowance. Under the reasoning of Delgar, an allegation that an Office action was never received may be considered in a petition to withdraw the holding of abandonment. If adequately supported, the Office may grant the petition to withdraw the holding of abandonment and remail the Office action. That is, the reasoning of Delgar is applicable regardless of whether an application is held abandoned for failure to timely pay the issue fee (35 U.S.C. 151) or for failure to prosecute (35 U.S.C. 133). 
A showing by the applicant’s representative may not be sufficient if there are circumstances that point to a conclusion the Office action may have been lost after receipt rather than a conclusion that the Office action was lost in the mail (e.g., if the practitioner has a history of not receiving Office actions). 
Evidence of nonreceipt of an Office communication or action (e.g., Notice of Abandonment or an advisory action) other than that action to which reply was required to avoid abandonment would not warrant withdrawal of the holding of abandonment. Abandonment takes place by operation of law for failure to reply to an Office action or timely pay the issue fee, not by operation of the mailing of a Notice of Abandonment. See Lorenz v. Finkl, 333 F.2d 885, 889-90, 142 USPQ 26, 29-30 (CCPA 1964); Krahn v. Commissioner, 15 USPQ2d 1823, 1824 (E.D. Va. 1990); In re Application of Fischer, 6 USPQ2d 1573, 1574 (Comm’r Pat. 1988). 
1. Showing of Nonreceipt Required of a Practitioner 
The showing required to establish nonreceipt of an Office communication must include a statement from the practitioner describing the system used for recording an Office action received at the correspondence address of record with the USPTO. The statement should establish that the docketing system is sufficiently reliable. It is expected that the record would include, but not be limited to, the application number, attorney docket number, the mail date of the Office action and the due date for the response. 
Practitioner must state that the Office action was not received at the correspondence address of record, and that a search of the practitioner’s record(s), including any file jacket or the equivalent, and the application contents, indicates that the Office action was not received. A copy of the record(s) used by the practitioner where the non-received Office action would have been entered had it been received is required. 
A copy of the practitioner’s record(s) required to show non-receipt of the Office action should include the master docket for the firm. That is, if a three month period for reply was set in the nonreceived Office action, a copy of the master docket report showing all replies docketed for a date three months from the mail date of the nonreceived Office action must be submitted as documentary proof of nonreceipt of the Office action. If no such master docket exists, the practitioner should so state and provide other evidence such as, but not limited to, the following: the application file jacket; incoming mail log; calendar; reminder system; or the individual docket record for the application in question. 
Petitioner has met the burden of proof as established by Section 711.03(c)(II) of the MPEP.  The holding of abandonment is, therefore, withdrawn.  

The application will be directed to Technology Center GAU 3642 where the non-final Office action mailed on April 14, 2020, will be sent again and a new period for response set.

Telephone inquiries concerning this decision should be directed to the undersigned (571) 272-3222. Questions regarding the further processing of the application must be directed to the Technology Center.

/KENYA A THORNTON MCLAUGHLIN/Attorney Advisor, OPET